Case 8:17-cv-00278-CJC-DFM Document 141 Filed 03/04/19 Page 1 of 6 Page ID #:2444




     1   ROBERT FABELA, CITY ATTORNEY
         MOSES W. JOHNSON, IV – State Bar No. 118769
     2   Assistant City Attorney
         200 S. Anaheim Boulevard, Suite 356
     3   Anaheim, CA 92805
         (714) 765-5169 / (714) 765-5123 [Fax]
     4   mjohnson@anaheim.net
     5   STEVEN J. ROTHANS – State Bar No. 106579
         JILL WILLIAMS – State Bar No. 221793
     6   CARPENTER, ROTHANS & DUMONT LLP
         500 S. Grand Avenue, 19th Floor
     7   Los Angeles, CA 90071
         (213) 228-0400 / (213) 228-0401 [Fax]
     8   srothans@crdlaw.com / jwilliams@crdlaw.com
     9   Attorneys for Defendants
    10                       UNITED STATES DISTRICT COURT
    11                     CENTRAL DISTRICT OF CALIFORNIA
    12
    13   FERMIN VINCENT VALENZUELA )               Case No. SACV17-00278 CJC (DFMx)
                                              )
    14                Plaintiff,              )    OPPOSITION TO PLAINTIFFS’
                                              )    MOTION IN LIMINE #9 TO
    15         vs.                            )    PROHIBIT DEFENDANTS FROM
                                              )    CLAIMING THAT NOBODY HAS
    16   CITY OF ANAHEIM, an entity; CITY )        EVER BEEN INJURED BY THE
         OF ANAHEIM POLICE                    )    ANAHEIM POLICE
    17   DEPARTMENT; RAUL QUEZADA, )               DEPARTMENT’S USEOF THE
         individually and as Chief of Police; )    CAROTID RESTRAINT HOLD
    18   DANIEL WOLFE; WOOJIN JUN and )            BEFORE; MEMORANDUM OF
         Does 1 through 10, individually as   )    POINTS AND AUTHORITIES IN
    19   peace officers, inclusive,           )    SUPPORT THEREOF
                                              )
    20                Defendants.             )    Plaintiffs’ Motion in Limine #9
                                              )
    21                                        )    Date: March 25, 2019
         AND ALL RELATED ACTIONS.             )    Time: 3:00 p.m.
    22                                        )    Location: 7C
                                              )
    23                                        )    Discovery Cut-Off: November 23, 2018
                                              )    Pre-Trial Conf.: March 25, 2019
    24                                        )    Trial: April 2, 2019
                                              )
    25
    26         COME NOW Defendants City of Anaheim, Sergeant Daniel Gonzalez,
    27   Officer Woojin Jun and Officer Daniel Wolfe, and hereby submit the following
    28   memorandum of points and authorities in opposition to Plaintiffs’ motion in limine

                                        -1-
                    OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE #9
Case 8:17-cv-00278-CJC-DFM Document 141 Filed 03/04/19 Page 2 of 6 Page ID #:2445




     1   to prohibit defendants from claiming that nobody has ever been injured by the
     2   Anaheim Police Department’s use of the carotid restraint control hold before.
     3
     4   DATED: March 4, 2019           CARPENTER, ROTHANS & DUMONT
     5
                                                    /s/ Jill Williams
     6                                   By: ___________________________________
                                             Steven J. Rothans
     7
                                             Jill Williams
     8                                       Attorneys for Defendants
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                        -2-
                    OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE #9
Case 8:17-cv-00278-CJC-DFM Document 141 Filed 03/04/19 Page 3 of 6 Page ID #:2446




     1                MEMORANDUM OF POINTS AND AUTHORITIES
     2   I.    INTRODUCTION
     3         The plaintiffs have asserted a claim against the City that it had a custom,
     4   practice and policy that led to a violation of Valenzuela’s civil rights and will
     5   argue that the technique should be banned by the APD or should be limited to
     6   circumstances where deadly force would be appropriate. In their Motion for Leave
     7   to Amend, the plaintiffs also seek to add a claim against the City for failure to
     8   train, which would require that they prove that the City / APD was “deliberately
     9   indifferent” to the training needs of its officers. See City of Canton v. Harris, 489
    10   U.S. 378 (1989).
    11         In their Motion in Limine #9, the plaintiffs seek to exclude evidence that is
    12   directly relevant to the City’s defense of these claims, evidence that prior to
    13   Valenzuela, no person had been injured by an Anaheim Police Department
    14   officer’s use of the carotid restraint control hold. The plaintiffs cite no case law to
    15   support their motion. Moreover, the plaintiffs do not even come close to meeting
    16   their initial high burden of justifying exclusion under Federal Rule of Evidence,
    17   Rule 403. Finally, the plaintiffs’ argument that defendants will not be able to
    18   present evidence regarding lack of prior injury is nonsense. This lack of injury
    19   was testified to by APD’s person most qualified as to the issue of the carotid
    20   restraint control hold. See MSJ Sep. Stmt. Fact 113 (Doc. 88-1). And, it is the
    21   plaintiffs who bear the burden of proof. If the plaintiffs believe there is evidence
    22   of prior injuries, it is their burden to provide that evidence to the jury.
    23   II.   ARGUMENT
    24         A.     Evidence That No Person Prior To Valenzuela Has Been Injured
    25                By An APD Officer’s Use Of The Carotid Restraint Hold Is
    26                Relevant And Admissible.
    27         Evidence is relevant if “it has any tendency to make a fact more or less
    28   probable than it would be without the evidence” and “the fact is of consequence in

                                         -1-
                     OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE #9
Case 8:17-cv-00278-CJC-DFM Document 141 Filed 03/04/19 Page 4 of 6 Page ID #:2447




     1   determining the action.” FED. R. EVID. 401. Here, evidence that no person prior to
     2   Valenzuela had been injured by an APD officer’s use of the carotid restraint hold is
     3   extremely relevant to counter the plaintiffs’ argument that the City and/or APD
     4   was deliberately indifferent to training needs of its officers or that they should have
     5   been on notice of a need to change their policies or training.
     6         To establish a claim for failure to train against the City and/or APD (if the
     7   Court grants the plaintiffs leave to amend), the plaintiffs would have to establish
     8   that the APD was “deliberately indifferent” to the training needs of police officers.
     9   City of Canton, 489 U.S. 378. Deliberate indifference is a stringent standard
    10   requiring “proof that a municipal actor disregarded a known or obvious
    11   consequence of his action.” Connick v. Thompson, 563 U.S. 51, 61 (2011). There
    12   must exist a “‘conscious’ or ‘deliberate’ choice on the part of a municipality in
    13   order to prevail on a failure to train claim.” Flores v. County of Los Angeles,758
    14   F.3d 1154, 1158 (9th Cir. 2014). Essentially, the plaintiffs must prove that the
    15   City / APD was on notice that there was some type of deficiency in the APD’s
    16   training of officers on the use of the carotid restraint hold and that that deficiency
    17   caused a violation of Valenzuela’s civil rights. Connick, 563 U.S. at 61. Surely, if
    18   there were evidence that, prior to Valenzuela, numerous other individuals had been
    19   injured by APD officers using the carotid restraint control hold, the plaintiffs
    20   would highlight that evidence and argue that the evidence establishes that APD
    21   was deliberately indifferent.
    22         Furthermore, the lack of prior injuries supports the defendants’ argument
    23   that a reasonable officer would have believed that he could have used the carotid
    24   restraint control hold under the circumstances faced by Officers Wolfe and Jun.
    25   This inquiry is relevant to any excessive force analysis and to a qualified immunity
    26   analysis.
    27
    28

                                         -2-
                     OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE #9
Case 8:17-cv-00278-CJC-DFM Document 141 Filed 03/04/19 Page 5 of 6 Page ID #:2448




     1         B.     Evidence Concerning Lack of Prior Injury in the Use of the
     2                Carotid Restraint Hold Cannot Not Be Excluded Under Federal
     3                Rule of Evidence, Rule 403.
     4         The plaintiffs argue that the evidence should be excluded under Federal
     5   Rules of Evidence, Rule 403, but rely on conclusory, non-factual argument. As
     6   discussed above, evidence concerning lack of prior injury by an APD officer’s use
     7   of the carotid restraint hold is highly relevant to the plaintiffs’ Monell claim
     8   against the City and/or APD and, if the Court grants their Motion for Leave to
     9   Amend, a claim for failure to train.
    10         Thus, because the evidence is highly relevant, the plaintiffs must meet a
    11   very high burden to evoke Rule 403. They cannot meet that burden here. Under
    12   Rule 403, evidence may only be excluded if “its probative value is substantially
    13   outweighed by the danger of . . . unfair prejudice, confusing the issues, misleading
    14   the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”
    15   FED. R. EVID. 403 (emphasis added); see also United States v. Mende, 43 F.3d
    16   1298, 1302 (9th Cir. 1995). Plaintiffs rely on almost all of these grounds for
    17   exclusion, but do not explain how they apply to this case.
    18         Rule 403 is “an extraordinary remedy to be used sparingly because it
    19   permits the trial court to exclude otherwise relevant evidence.” United States v.
    20   Patterson, 819 F.2d 1495, 1505 (9th Cir.1987) (internal quotations omitted).
    21   Unfair Prejudice requires a showing that the evidence would cause “a genuine risk
    22   exists of inflaming the jury to irrational behavior.” United States v. Nguyen, 997
    23   F. Supp. 1281, 1297 (C.D. Cal. 1998). There is no risk that the jury would be
    24   inflamed to irrational behavior if presented evidence that there were no prior
    25   injuries from the use of the carotid restraint hold.
    26         Equally, the fact that there have been no injuries to a suspect prior to
    27   Valenzuela by an APD officer’s use of the carotid restraint hold is a
    28   straightforward fact that will not confuse the jury or waste time. This is evidence

                                         -3-
                     OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE #9
Case 8:17-cv-00278-CJC-DFM Document 141 Filed 03/04/19 Page 6 of 6 Page ID #:2449




     1   the jury needs to assess whether the APD’s policy or training was reasonable or if
     2   they should have been on notice of the need to change.
     3         The plaintiffs do not even attempt to explain why the evidence should be
     4   excluded in the motion. Instead, they simply ask the court to exclude any evidence
     5   that might harm their case, with or without justification.
     6   IV.   CONCLUSION
     7         Based on the foregoing, Defendants respectfully request that this Court deny
     8   Plaintiffs’ Motion in Limine #9 to prohibit defendants from claiming that nobody
     9   has been injured by the Anaheim Police Department’s use of the Carotid Restraint
    10   Hold before the incident.
    11
    12   DATED: March 4, 2019             CARPENTER, ROTHANS & DUMONT
    13
                                                     /s/ Jill Williams
    14                                    By: ___________________________________
                                              Steven J. Rothans
    15
                                              Jill Williams
    16                                        Attorneys for Defendant
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                        -4-
                    OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE #9
